IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 455 WAL 2016
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
            v.                           :
                                         :
                                         :
BRANDON DANTE BARNES,                    :
                                         :
                  Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of March, 2017, the Petition for Allowance of Appeal

and Motion for Reproduction of Record are DENIED.